Order, so far as appealed from, denying defendant’s motion to vacate or modify notice of examination of defendant, by its president, Jacob Roth, before trial, unanimously modified by striking out items 9 and 10 of the notice of examination, and as so modified affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. The date for the examination, to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.